Case 1:16-cr-00614-AMD Document 186 Filed 01/04/19 Page 1 of 3 PageID #: 4011


                                    Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                     Robert J. Cleary
January 4, 2019                                                                                                      Member of the Firm
                                                                                                                     d +1.212.969.3340
                                                                                                                     f 212.969.2900
By ECF                                                                                                               rjcleary@proskauer.com
                                                                                                                     www.proskauer.com
The Honorable Ann M. Donnelly
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

         Re:         United States v. Dan Zhong
                     Criminal Docket No. 16-614 (AMD)

Dear Judge Donnelly:

       We write in brief reply to the government’s letter of January 3, 2019 concerning Mr.
Zhong’s pending motion for Rule 15 depositions. The government’s continued opposition to a
meritorious motion reflects an inexplicable attempt to forestall, at the cost of constitutional error,
Mr. Zhong’s defense against the charges that the government has brought.

        The testimony of the Witnesses goes right to the heart of the charges. This is a forced
labor case. The Indictment alleges that through physical restraint the Workers were forced to
work. In its motions in limine, the government asserts that it has evidence of such physical
restraint as early as 2001. Seven of the Witnesses worked in the U.S. for some portion of the
newly-truncated alleged physical restraint period through February 2011, and are alleged to be
victims of the forced labor scheme. Every single one of them will forcefully deny ever being
subjected to force or physical restraint or witnessing the same being used on others. Thus, that
evidence is unquestionably material and exculpatory. Tellingly, the government does not even
try to offer a counterargument. There is none.

        Moreover, the Witnesses directly refute the government’s flawed legal conclusion that
the employment contracts amounted to debt bondage, a term the government has never
defined. The Witnesses’ testimony will firmly establish that there was no debt bondage. All ten
Worker-Witnesses will testify that they signed their employment contracts voluntarily and
knowingly agreed to the contracts’ terms and conditions. By definition, this means there was no
debt bondage. As laid out in detail in the defendant’s Reply Brief in support of the pending
Motion to Dismiss, (Dkt. No. 181 at 5), an employment contract entered into voluntarily – even
one involving the posting of collateral – cannot, as a matter of law, form the basis of criminal
forced labor. Panwar v. Access Therapies, Inc., 2015 WL 1396599, at *3 (S.D. Ind. Mar. 25,
2015) (employment contract containing $20,000 liquidated damages provision secured by
promissory note did not violate forced labor statute where plaintiffs “voluntarily entered into the
employment contracts”). The government’s own cited-authority, Report of the Special
Rapporteur on Contemporary Forms of Slavery, United Nations Human Rights Council, July 4,




   Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
Case 1:16-cr-00614-AMD Document 186 Filed 01/04/19 Page 2 of 3 PageID #: 4012




Hon. Ann M. Donnelly
January 4, 2019
Page 2

2016, U.N. Doc. A/HRC/33/46 at 4, makes this same point: i.e., debt bondage is a form of
forced service “for which the said person has not offered himself voluntarily.” Apparently
recognizing this legal impediment to its prosecution, the government tries to navigate around it
by contending workers “were forced to pledge as collateral significant assets.” (Dec. 11, 2018
Tr. at 9:8-14) (emphasis added). But the Witnesses’ testimony will directly reject the
government’s contention of the use of force in the execution of the contracts or the posting of
collateral. Thus, it is difficult to imagine evidence that could be any more exculpatory and
material to the central issue in the case.1

        The Witnesses are unavailable. The defense has done everything it can to secure the
Witnesses’ presence either in the United States or in the United Kingdom as alternatively
proposed by the government. The Witnesses themselves (through counsel), not Mr. Zhong, have
rejected both proposals. Contrary to the government’s argument, the law does not authorize
either the government or the Court to determine whether the Witnesses have sufficiently
compelling reasons to refuse to travel to the U.S. They unequivocally have refused to come; the
cases make clear that this ends the inquiry. They are unavailable for purposes of Rule 15. (See
Def. Reply Br. (Dkt. No. 157) at 5). Moreover, there is simply no legal or factual basis to hold
Mr. Zhong responsible for either the Witnesses’ refusal to attend the trial, or China Rilin
counsel’s purported past inability to secure the appearance of workers in the grand jury.

        The Rule 15 logistics proposed by the defense are reasonable and workable. The
government’s objection to conducting the depositions by videoconference amounts to another
attempt to create an artificial roadblock to prevent Mr. Zhong from securing highly exculpatory
testimony. As previously noted (Dkt. No. 157 at 3 n.2), courts have readily accepted Rule 15
depositions conducted by videoconference as a means to preserve trial testimony in criminal
cases. See, e.g., United States v. Hayat, 2017 WL 6539610, at *7 (E.D. Cal. Dec. 20, 2017)
(ordering Rule 15 depositions taken by videoconference to address logistical and safety concerns
raised by government regarding witnesses located in Pakistan); United States v. Van de Weg,
Case No. 10-80157-CR-MARRA (S.D. Fla.) (Dkt. Nos. 86, 90, 91 and 92).

        The defense will make arrangements with a U.A.E. law firm to host the depositions,
document who is present in the room with each witness, and place before the witness any
exhibits marked by either side and emailed to the law firm shortly in advance or even while the
deposition is being conducted. As for the oath, a number of alternatives exist, including among
others having the oath administered by a court reporter on stipulation of the parties or the Court



1
 The government’s letter also ignores other aspects of the Witnesses’ testimony that directly
rebuts other prosecution theories, including the voluntary process by which Workers signed
employment contracts and that Workers’ passports were held in the United States for
safekeeping, without any involvement by Mr. Zhong.
Case 1:16-cr-00614-AMD Document 186 Filed 01/04/19 Page 3 of 3 PageID #: 4013




Hon. Ann M. Donnelly
January 4, 2019
Page 3

commissioning a court reporter to administer the oath. Simply put, the supposed logistical issues
conjured up by the government are nothing but a makeweight.2

        The Rule 15 depositions that the defense seeks are absolutely “necessary to prevent a
failure of justice” in this case. See United States v. Cohen, 260 F.3d 68, 78 (2d Cir. 2001).
Nothing in the government’s letter warrants a contrary conclusion. This is a potentially outcome
determinative issue. For this reason, we request that the Court hear argument on the matter.

                                                            Respectfully submitted,


                                                            /s/ Robert J. Cleary
                                                            Robert J. Cleary
cc:    AUSA Alexander A. Solomon (by ECF)
       AUSA Douglas M. Pravda (by ECF)
       AUSA Ian C. Richardson (by ECF)
       AUSA Nicholas J. Moscow (by ECF)
       AUSA Craig R. Heeren (by ECF)




2
 The government’s baseless expressions of concern for the reliability of the Witnesses’
testimony and its complaints about the absence of “reciprocal discovery” find no place at all in
the well-established Rule 15 analysis.
